Title: Leroy Anderson to James Madison, 4 July 1829
From: Anderson, Leroy
To: Madison, James


                        
                            
                                
                            
                            
                                
                                    Portsmouth Academy
                                
                                [4] July 1829.
                            
                        
                        
                        By the kind manner in which Mr. Madison has announced his declining to subscribe to the Prospectus lately
                            forwarded to him, he has evinced the truth of the remark that, "they who have nothing to give may often afford 
                            pleasure to others by imparting what they feel."
                        As an apology for his late intrusion, the subscriber begs leave to say, that had the most distant thought of
                            inconvenience to Mr Madison presented itself, at the time of addressing to him the Circular alluded to the Subscriber
                            would have felt himself instantly restrained from doing so, by  that grateful sense of respect for talents, virtue and
                            public services which he has long cherished in relation to Mr Madison. More than twenty years ago, during a generous
                            contest for that highest of earthly stations, the Presidency of the United States, the Subscriber having been erroneously
                            put, by the friends of Mr. Monroe in the Assembly of Virginia, on a public list of advocates for his election, a public
                            declaration was made in the Enquirer of the subscriber’s preference for Mr. Madison, notwithstanding a high sense of the
                            merits of Mr Monroe. Since that period, Mr Madisons labours to promote the great Literary Institution of Virginia, in
                            addition to his other claims on the gratitude of his Country, has raised the Subscribers respect for him to veneration.
                            Being himself a teacher, having devoted twenty five years of his life, and pretty well worn out his health in the
                            "delightful task", and expecting to  [ ] dedicate the remnant of his strength to public instruction, the subscriber, by some
                            modification perhaps of these associated reflections, felt himself more at ease in approaching Mr. Madison. But the
                            candour and benevolence of Mr. Madison are appealed to, that it was done in manner respectful, and in terms brief
                        So conscious is the Subscriber that Mr. Madison’s time is valuable, and his privacy sacred, that he begs to
                            be forgiven for the present as well as the former trespass. With the highest respect—
                        
                        
                            
                                Leroy Anderson
                            
                        
                    